Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24614 Filed 07/29/21 Page 1 of 67




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


  Walters et al. v. City of Flint et al.   Case No. 5:16-cv-10164-JEL-MKM
                                           Honorable Judith E. Levy



                    PLAINTIFFS’ RESPONSE
               TO VNA’S MOTION TO EXCLUDE THE
        TESTIMONY AND REPORTS OF DR. WILLIAM BITHONEY
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24615 Filed 07/29/21 Page 2 of 67




                                           TABLE OF CONTENTS

 Introduction ............................................................................................................... 1

 Background................................................................................................................ 4

 I. Dr. Bithoney is uniquely and undeniably qualified ............................................... 4

 II. Lead causes lead poisoning, and there is no safe level in children ....................... 5

 III. Dr. Bithoney diagnosed each Plaintiff with lead poisoning ................................ 8

     A. Plaintiff            ................................................................................................... 10

     B. Plaintiff               ................................................................................................ 11

     C. Plaintiff             .................................................................................................. 12

     D. Plaintiff            . ................................................................................................. 13

 IV. Dr. Bithoney reliably excluded other potential causes of
     Plaintiffs’ poisoning .......................................................................................... 14

 Legal Standard ......................................................................................................... 16

 Argument ................................................................................................................. 18

 I. Dr. Bithoney’s general causation opinions are reliable ....................................... 19

 II. Dr. Bithoney’s specific causation opinions are reliable ..................................... 21

     A. Dr. Bithoney’s specific-causation opinions are based on a reliable
        methodology .................................................................................................. 22

          1. Dr. Bithoney may opine Plaintiffs were exposed to toxic lead in their
             drinking water .......................................................................................... 23

          2. There is proof of sufficient lead exposure, capable of causing Plaintiffs’
             injuries ...................................................................................................... 28

          3. Dr. Bithoney may rely upon and extrapolate from Plaintiffs’ bone lead
             levels ........................................................................................................ 30

                                                                i
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24616 Filed 07/29/21 Page 3 of 67




     B. Dr. Bithoney’s opinion (in accordance with clear CDC guidance) that there
        is “no safe” level of lead exposure is admissible .......................................... 33

          1. Dr. Bithoney may testify to the fact that there is no known safe level of
             lead exposure............................................................................................ 33

          2. Dr. Bithoney may consider regulatory guidance and explain his
             consideration of it to the jury ................................................................... 40

          3. Dr. Bithoney may rely on studies, which consistently find that even very
             low levels of lead exposure cause harmful effects ................................... 43

     C. Dr. Bithoney considered and ruled out potential alternative sources of lead
        exposure ........................................................................................................ 45

 III. Dr. Bithoney’s opinions regarding Plaintiffs’ future harm are reliable............. 51

 IV. Dr. Bithoney’s opinions “fit” Plaintiffs’ theory of liability as to VNA ............ 53

 Conclusion ............................................................................................................... 59

 Certificate of Service ............................................................................................... 60




                                                              ii
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24617 Filed 07/29/21 Page 4 of 67




                                  TABLE OF AUTHORITIES

 Cases

 A Cmty. Voice v. EPA, 997 F.3d 983 (9th Cir. 2021) .............................................. 34

 Allen v. Pennsylvania Eng’g Corp., 102 F.3d 194 (5th Cir. 1996) ......................... 40

 Ambrosini v. Labarraque, 101 F.3d 129 (D.C. Cir. 1996) ...................................... 45

 Anderson v. Ford Motor Co., 950 F. Supp. 2d 1217 (D. Utah 2013)........................ 3

 Best v. Lowe’s Home Ctrs., Inc., 563 F.3d 171 (6th Cir. 2009) ........................ 38, 48

 Bitler v. A.O. Smith Corp., 400 F.3d 1227 (10th Cir. 2004) ................................... 54

 Bosland v. Warnock Dodge, Inc., 197 N.J. 543 (2009) ........................................... 42

 Carroll v. John Crane, Inc., Case No. 15-cv-373,
   2017 U.S. Dist. LEXIS 105556 (W.D. Wisc. July 17, 2017) ......................... 4, 36

 C.W. v. Textron, Inc., Case No. 3:10 CV 87,
   2014 U.S. Dist. LEXIS 34938 (N.D. Ind. Mar. 17, 2014) ................................. 41

 Comardelle v. Pa. Gen. Ins. Co., 76 F. Supp. 3d 628 (E.D. La. 2015) ............... 3, 39

 Conde v. Velsicol Chem. Corp., 24 F.3d 809 (6th Cir. 1994) ................................. 49

 Cook v. Erie Ins. Co., Case No. 2:18-cv-00282,
   2021 U.S. Dist. LEXIS 96652 (S.D. Ohio May 20, 2021) ................................. 42

 Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) ..........................passim

 Figurski v. Trinity Health-Michigan, 2016 Mich. App. LEXIS 1451 (2016) ......... 20

 Gass v. Marriott Hotel Servs., 558 F.3d 419 (6th Cir. 2009) .................................. 38

 GE v. Joiner, 522 U.S. 136 (1997) .............................................................. 45, 52, 58

 Gonzalez Prod. Sys. v. Martinrea Int’l Inc., Case No. 13-cv-11544,
   2015 U.S. Dist. LEXIS 106480 (E.D. Mich. Aug. 13, 2015) ............................ 18


                                                     iii
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24618 Filed 07/29/21 Page 5 of 67




 Guinn v. Praxair, 386 F. Supp. 3d 850 (E.D. Mich. 2019) ..................................... 53

 Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255 (6th Cir. 2000)......................... 38

 In re Heparin Prods. Liab. Litig., 803 F. Supp. 2d 712 (N.D. Ohio 2011) ....... 21, 45

 In re Northwest Airlines Corp. Antitrust Litig.,
     197 F. Supp.2d 908 (E.D. Mich. 2002) .............................................................. 54

 In re Scrap Metal Antitrust Litig., 527 F.3d 517 (6th Cir. 2008) .....................passim

 In re TMI Litig., 193 F.3d 613 (3d Cir. 1999) ......................................................... 53

 In re W.R. Grace & Co., 355 B.R. 462 (D. Del. Bankr. Ct. 2006).......................... 41

 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,
     45 F. Supp. 3d 724 (N.D. Ohio 2014) ................................................................ 32

 Jahn v. Equine Servs., PSC, 233 F.3d 382 (6th Cir. 2000) ..............................passim

 Jesa Enters. v. Thermoflex Corp., 268 F. Supp. 3d 968 (E.D. Mich. 2017) ........... 35

 Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426 (6th Cir. 2007)......... 17, 31

 Kalamazoo River Study Group v. Rockwell Intern. Corp.,
   171 F.3d 1065 (6th Cir. 1999) ............................................................................ 53

 Keir v. United States, 853 F.2d 398 (6th Cir. 1988) ................................................ 41

 Knight v. Boehringer Ingelheim Pharms., Inc., 323 F. Supp. 3d 837
   (S.D. W. Va. 2018) ....................................................................................... 21, 45

 Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999) ............................................. 17

 MACTEC, Inc. v. Bechtel Jacobs Co., LLC, 346 F. App’x 59 (6th Cir. 2009) ....... 25

 Mahaney v. Novartis Pharms. Corp., Case No. 1:06-CV-00035-R,
   2011 U.S. Dist. LEXIS 156848 (W.D. Ky. Sept. 12, 2011) ........................ 21, 45

 Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27 (2011) ..............................41, 42

 McLean v. 988011 Ontario, Ltd., 224 F.3d 797 (6th Cir. 2000) ............................... 3

                                                         iv
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24619 Filed 07/29/21 Page 6 of 67




 Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387 (Fed. Cir. 2003)................. 18, 53

 Myers v. Illinois Cent. R. Co., 629 F.3d 639 (7th Cir. 2010) .................................. 40

 Nationwide Mut. Fire Ins. Co. v. Black & Decker (U.S.), Inc., Case No. 13-cv-
   14312, 2015 U.S. Dist. LEXIS 90188 (E.D. Mich. July 13, 2015) .................... 54

 Nelson v. Tennessee Gas Pipeline Co., 243 F.3d 244 (6th Cir. 2001) .............passim

 Nemeth v. Brenntag N. Am., 183 A.D.3d 211 (1st Dep’t 2020) .............................. 35

 Pan Am Grain Mfg. Co. v. P.R. Ports Auth., 295 F.3d 108 (1st Cir. 2002) ............ 42

 Phillips v. Cohen, 400 F.3d 388 (6th Cir. 2005) ............................................... 33, 53

 Pipitone v. Biomatrix, Inc., 288 F.3d 239 (5th Cir. 2002)........................... 18, 33, 53

 Pride v. BIC Corp., 218 F.3d 566 (6th Cir. 2000)................................................... 54

 Pluck v. BP Oil Pipeline Co., 640 F.3d 671 (6th Cir. 2011) ....................... 22, 37, 40

 Poulis-Minott v. Smith, 388 F.3d 354 (1st Cir. 2004) ............................................. 42

 Ruiz-Troche v. Pepsi Cola of P.R. Bottling Co., 161 F.3d 77 (1st Cir. 1998)......... 17

 Sunnycalb v. Csx Transp., Inc., 926 F. Supp. 2d 988 (S.D. Ohio 2013) ................. 38

 Sutera v. Perrier Group of Am., 986 F. Supp. 655 (D. Mass. 1997) ................. 40, 41

 Tamraz v. Lincoln Elec. Co., 620 F.3d 665 (6th Cir. 2010) .................................... 50

 Thompson v. Doane Pet Care Co., 470 F.3d 1201 (6th Cir. 2006) ......................... 49

 Turpin v. Merrell Dow Pharms., Inc., 959 F.2d 1349 (6th Cir. 1992) .................... 49

 United States v. Gissantaner, 990 F.3d 457 (6th Cir. 2021) ......................... 3, 16, 30

 United States v. Langan, 263 F.3d 613 (6th Cir. 2001)........................................... 16

 United States v. N.Y. City Hous. Auth., 347 F. Supp. 3d 182 (S.D.N.Y. 2018) ...... 34

 United States v. Sullivan, 246 F. Supp. 2d 696 (E.D. Ky. 2003) ............................ 51

                                                   v
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24620 Filed 07/29/21 Page 7 of 67




 Statutes and Rules

 Federal Rule of Evidence 702 ..........................................................................passim

 Federal Rule of Evidence 703 ................................................................................. 49

 Other Authorities

 Fed. R. Evid. 702 Advisory Committee Notes, 2000 amends..........................passim




                                                        vi
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24621 Filed 07/29/21 Page 8 of 67




                                      INTRODUCTION

        Bellwether Plaintiffs                                (collectively, “Plaintiffs”)

 were injured because of their exposure to Flint’s contaminated drinking water during

 the Flint Water Crisis. They were lead poisoned and will suffer lifelong and life-

 altering effects because of it. Plaintiffs’ expert, Dr. Krishnan, a neuropsychologist,

 has evaluated                                 and formed the opinion that each suffers

 some degree of cognitive or psychological deficit. And Dr. Crakes, an economist,

 has calculated the economic impact that such injuries will cause in the future.

        As to who is responsible for these injuries, Dr. Bithoney, a pediatrician, has

 concluded that exposure to lead is the likely cause of the neuropsychological

 impairments suffered by the children. In forming this opinion, Dr. Bithoney relied

 on not only his education, training, and four decades of experience, but also on his

 review of documents and information relative to each child, including each child’s

 medical records, testimony from their parents, and water sampling data from Flint,

 Michigan. Dr. Bithoney’s opinions satisfy the requirements of Federal Rule of

 Evidence 702: He is a medical doctor qualified to testify as an expert in the field of

 pediatrics, he applied sound methodology in reaching his opinions in this case, and

 his opinions are relevant to a jury’s determination that VNA’s misconduct caused

 the Plaintiffs’ lifelong injuries.




                                           1
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24622 Filed 07/29/21 Page 9 of 67




        VNA North America, LLC, VNA North America, Inc., and VNA Water

 North America Operating Services, LLC (“VNA”) moves to exclude Dr. Bithoney

 under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharms., Inc., 509

 U.S. 579 (1993). To hear VNA tell it, Dr. Bithoney’s opinions and diagnoses are

 unreliable and must be excluded because they are speculative, or because he failed

 to conduct a sufficient exposure assessment. To this end, VNA disagrees that a

 medical doctor with more than 40 years of experience specializing in the diagnosis

 and treatment of lead poisoned children can make reliable diagnoses based on

 inferences from available evidence like results of bone lead testing, particularly

 taken in conjunction with interviews with parents and a knowledge of the

 background events.

       However, well-established Sixth Circuit precedent makes clear that an expert

 may draw inferences based on test results and that an opposing party’s disagreement

 with the expert merely raises questions of weight and credibility that are for the jury

 to determine. See Jahn v. Equine Servs., PSC, 233 F.3d 382, 391–92 (6th Cir. 2000).

 As set forth below, not only could Dr. Bithoney make a reliable diagnosis based on

 commonsense inferences drawn from reliable bone lead data, but he also conducts a

 reliable and sufficient assessment of their exposure during that time. VNA’s

 unreasonable demands for greater precision or certainty cannot justify exclusion, nor

 can their minor disagreements with him about certain facts. See In re Scrap Metal



                                           2
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24623 Filed 07/29/21 Page 10 of 67




  Antitrust Litig., 527 F.3d 517, 530 (6th Cir. 2008); McLean v. 988011 Ontario, Ltd.,

  224 F.3d 797, 801 (6th Cir. 2000).

        VNA also makes several attempts to recast Dr. Bithoney’s testimony as the

  kind of inadmissible “any exposure” testimony that is sometimes excluded by courts.

  But this attack on Dr. Bithoney’s testimony does not take his reports, his deposition

  testimony, or the case law on this point seriously. The reason is straightforward: An

  expert can surely communicate scientific and public health facts to the jury—that

  there is no safe level of lead exposure for children and that the effects of lead

  exposure tend to be cumulative, for example. The case law VNA hangs its hat on

  excludes expert testimony when the expert stops there and concludes solely that “any

  exposure” is perforce the cause of a plaintiff’s injuries. See, e.g., Comardelle v. Pa.

  Gen. Ins. Co., 76 F. Supp. 3d 628, 633–34 (E.D. La. 2015); Anderson v. Ford Motor

  Co., 950 F. Supp. 2d 1217, 1224–25 (D. Utah 2013).

        But the cases VNA cites do not prohibit the expert from developing those facts

  for the jury at all. After all, Daubert and its progeny flexibly admit expert opinions

  and their bases—and readily contemplate that some opinions may require

  instructions to the jury by the court, or requirements that the expert the information

  in a way that avoids confusion or prejudice. See Daubert, 509 U.S. at 596; United

  States v. Gissantaner, 990 F.3d 457, 990 (6th Cir. 2021). And, emphatically, Dr.

  Bithoney is not offering an “any exposure” opinion based solely on the observation



                                            3
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24624 Filed 07/29/21 Page 11 of 67




  that there is “no safe level” of lead exposure for children. Rather, it is a mere starting

  point for analyzing Plaintiffs’ exposures to lead. Carroll v. John Crane, Inc., Case

  No. 15-cv-373, 2017 U.S. Dist. LEXIS 105556, at *33 (W.D. Wisc. July 17, 2017).

        VNA’s final theory for exclusion—that Dr. Bithoney’s opinions do not “fit”

  Plaintiffs’ “theory of liability with respect to VNA” because VNA was not formally

  engaged by the City of Flint until February 2015—noticeably overlooks the opinion

  of Richard Humann, Plaintiffs’ standard of care expert. As VNA is well aware, Mr.

  Humann opines that it had a duty to take action in 2014 when it was consulting for

  the Detroit Water and Sewerage Department (“DWSD”). Of course, fitting the

  “theory of liability” isn’t the standard under Rule 702—fitting the facts of the case

  is. While VNA’s “fit” challenge should fail for that reason alone, it is abundantly

  clear that Dr. Bithoney’s opinions fit the facts of this case, including Plaintiffs’ 2015

  exposures to lead in Flint’s water.

        Accordingly, the Court should deny VNA’s motion in its entirety.

                                     BACKGROUND

  I.    Dr. Bithoney is uniquely and undeniably qualified.

        Dr. William Bithoney is a graduate of Harvard College and the Yale

  University School of Medicine. Ex. 1, Bithoney CV. He is board certified in

  pediatrics and is licensed to practice medicine in several states. Throughout his

  career, he has worked at many of the nation’s most prestigious hospitals, including



                                              4
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24625 Filed 07/29/21 Page 12 of 67




  Children’s Hospital in Boston, Brigham and Women's Hospital in Boston, Mercy

  Hospital of Philadelphia, and Grady Memorial Hospital in Atlanta. Additionally, Dr.

  Bithoney has held various academic appointments at the Harvard School of

  Medicine, New York College of Osteopathic Medicine, and New York Medical

  College. He has also served as a consultant for the U.S. Centers for Disease Control

  and Prevention (CDC). Dr. Bithoney has been recognized by his peers on numerous

  occasions and has served on national (and regional) committees regarding pediatric

  care. He has contributed to the medical literature and maintains editorial

  responsibilities for many well-regarded journals. As relevant to this case, one of Dr.

  Bithoney’s areas of interest and research is lead poisoning and failure to thrive.

        All in all, he has been practicing medicine for more than 40 years. Ex. 2,

  Bithoney Dep., at 15:19–24. He has dedicated his career to studying, diagnosing,

  and treating lead poisoning in children. See id. at 5:19–24. At one point, 32% of all

  the children in Boston were under his organization’s care. Id. at 49:7–10. In 1999,

  he was appointed Physician in Chief of St. Joseph’s Children’s Hospital in Patterson,

  New Jersey, “which is a community very similar to Flint.” Id. at 51:8–12.

  II.   Lead causes lead poisoning, and there is no safe level in children.

        Dr. Bithoney, in his reports, states in no uncertain terms that there is “no safe

  lead level” for children. See Ex. 3, Bithoney Report           , at 9; Ex. 4, Bithoney

  Report       , at 10; Ex. 5, Bithoney Report (        , at 9; Ex. 6, Bithoney Report



                                            5
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24626 Filed 07/29/21 Page 13 of 67




        , at 9.1 Dr. Bithoney bases this conclusion on research performed by the Center

  for Disease Control (CDC), the United States Preventive Services Task Force

  (USPSTF), The National Institute of Health (NIH) as well as several peer-reviewed

  academic papers. See Ex. 3, Bithoney Report            , at 9–10.

        Dr. Bithoney relies upon CDC research that indicates lead poisoning leads to

  higher rates of “cognitive damage” in children and that “[a]ny level of lead in a child

  is toxic.” See id. at 9. Dr. Bithoney further relies upon NIH studies that show lead

  negatively affects a child’s “health and cognition” which manifests as “(1) decreased

  academic achievement; (2) IQ decreases; (3) specific cognitive measure declines;

  and (4) increased incidence of problems of attention related behavior.” Id. at 10. In

  addition to the aforementioned effects on a child’s health and cognition, the NIH has

  identified “multiple chronic medical conditions including decreased kidney

  function, hypertension, cardiac disease and essential (neurologic) tremor” that occur

  at higher rates in individuals exposed to lead as children. Id. at 10.

        Dr. Bithoney, in forming his conclusions, also relies upon numerous peer-

  reviewed scientific papers. In connection with negative health outcomes as a result

  of childhood exposure to lead, Dr. Bithoney acknowledges a study that found the

  risk of death from a stroke increased significantly in individuals who had been


        1
               All four of Dr. Bithoney’s reports are substantially similar, and
  therefore Plaintiffs will cite only to Dr. Bithoney’s report on D.W. for the sake of
  readability and will cite his reports for the other Plaintiffs only as necessary.

                                             6
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24627 Filed 07/29/21 Page 14 of 67




  exposed to lead as children. See id. Dr. Bithoney relies upon another study wherein

  researchers found “neural developmental and cognitive declines” as well as

  “significant behavioral problems” in children that had “elevated albeit ‘low’” lead

  levels. Id. at 10. Indeed, Dr. Bithoney acknowledges that research shows that any

  amount of lead in children, even low concentrations, can cause “cognitive

  impairments” and “neurodevelopmental toxicity.” Id. at 10–11. He further bases his

  conclusions on an NIH report indicating that hundreds of thousands of cases of

  ADHD are attributable to elevated lead levels in children. See id. at 11–12.

        Dr. Bithoney concludes that each of the four Plaintiffs was exposed to lead

  when the City of Flint switched its water source from the Detroit River to the Flint

  River in 2014. See id. at 12. He also found that the four children were already

  suffering negative outcomes in connections with their exposure to lead. Id. However,

  Dr. Bithoney acknowledges that the worst is yet to come because of the “lag effect.”

  Id. He explains that the “lag effect” is present in “children who are lead intoxicated

  [and] do well in early childhood but then fall behind.” Id. Dr. Bithoney identified

  that each of the four Plaintiffs will likely “‘grow into’ deficits as they fail to acquire

  age expected skills.” See id. He further opines that “childhood brain injury severity

  is not clear until brain maturation is achieved in early adulthood.” See id. at 12.

        Dr. Bithoney recognizes that it is challenging to evaluate executive

  functioning in a younger child” who had been exposed to lead because “executive



                                              7
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24628 Filed 07/29/21 Page 15 of 67




  functioning skills do not develop until later in childhood.” Id. Dr. Bithoney

  concludes that “it is more likely than not that the children exposed to elevated lead

  levels in the water in Flint will not show the full negative developmental impact on

  their cognition for at least several years.” See id. at 13. Dr. Bithoney further opines

  that Plaintiffs, due to their exposure to lead in Flint’s water have a “higher likelihood

  of experiencing several medical illnesses . . . includ[ing] cardiovascular disease,

  hypertension, renal disease, and neurological defects such as essential tremor.” Id.

  III.   Dr. Bithoney diagnosed each Plaintiff with lead poisoning.

         Dr. Bithoney prepared his reports on each of the bellwether Plaintiffs by

  examining complete medical and academic histories, plaintiff fact sheets, bone

  scans, blood lead level tests, and transcripts of the deposition of the Plaintiffs’

  parents. See Ex. 6, Bithoney Report (           , at 1; Ex. 3, Bithoney Report (        at

  1; See Ex. 4, Bithoney Report           ), at 1; Ex. 5, Bithoney Report             at 1.

  Additionally, Dr. Bithoney separately interviewed Plaintiffs’ parents. Id. However,

  Dr. Bithoney did not exclusively rely upon records specifically describing each

  Plaintiff; he also relied on extensive scientific literature and years of professional

  experience. See supra at 4–5.

         In examining the Plaintiffs’ blood lead level test results, he opined that for

  each Plaintiff that their actual lead levels were likely quite a bit higher than the blood

  tests indicated. This is because “any given day of the month there is at best only an



                                              8
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24629 Filed 07/29/21 Page 16 of 67




  approximately 3% chance that a blood Pb level drawn on that day represents the

  peak Pb level even for that month alone, let alone the peak level for previous

  months.” See, e.g., Ex. 3, Bithoney Report             , at 9. Unless there is consistent

  exposure, blood lead levels constantly decrease as the lead moves into a child’s soft

  tissues or bones. Id.

        During his investigation, Dr. Bithoney found that the children were drinking

  between three and six glasses of tap water per day which he opines “represents a

  significant source of potential Pb intoxication.” Id. at 6. “A child who ingests 1 liter

  of water per day (roughly the equivalent of four, 8-ounce glasses per day) with a Pb

  concentration of 10 ppb will therefore ingest 10 mcg of Pb per day.” Id.

        Dr. Bithoney also opined that each of the Plaintiffs “will not show the full

  deleterious developmental impact of . . . lead exposure for at least several years” due

  to the “lag effect.” See, e.g., Ex. 3, Bithoney Report           at 13. He explained the

  lag effect at his deposition: “It’s very typical not only in the literature but also in my

  own experience that . . . children who are lead poisoned may easily learn to read, but

  when they . . . reach the 5th grade, they’ll have trouble reading to learn, to understand

  the words that they’re reading, that kind of lag effect.” Ex. 2, Bithoney Dep. at

  439:18–24. Dr. Bithoney indicated that “executive functioning deficits,” which are

  caused by lead, do not present until a child is older. Id. at 440:1–11.




                                              9
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24630 Filed 07/29/21 Page 17 of 67




                                                                                      t


        2
               When Dr. Bithoney uses A.T.’s bone lead level to estimate how much
  lead she has been exposed to, it goes without saying that the same simple calculation


                                           10
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24631 Filed 07/29/21 Page 18 of 67




  was chronic and that was masked by ongoing deposition of lead into the soft tissues

  and into the bones.” Id. at 87:4–7. Dr. Bithoney emphatically testifies that “you can’t

  argue with the fact that tens of thousands of micrograms of lead are in this child’s

  bones.” Id. at 87:19–21.

        Dr. Bithoney bases his conclusions, in part, on the fact that



                      Id. Dr. Bithoney further concluded that                            as

  diagnosed by Dr. Krishnan was caused by this prolonged exposure to elevated lead

  levels. Id. at 6. Dr. Bithoney concludes that        ingestion of Flint River water is

  a significant cause and exacerbating factor resulting in

                                                                       . Id. at 11–12.




                                            11
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24632 Filed 07/29/21 Page 19 of 67




                                       12
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24633 Filed 07/29/21 Page 20 of 67
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24634 Filed 07/29/21 Page 21 of 67




  IV.   Dr. Bithoney reliably excluded other potential causes of Plaintiffs’ lead
        poisoning.

        Dr. Bithoney ruled out all alternative lead sources to which Plaintiffs could

  have been exposed, leaving only Flint’s tap water. See Ex. 2, Bithoney Dep., at

  204:6–12, 207:3–208:8, 220:13–221:10, 397:13–19. He ruled out lead paint, dust,

  and soil. See Id. at 236:1–7. Noting that there was                                 Dr.

  Bithoney explained “I have no reason to suspect there’s any other cause of this”—

  adding, “I have no proof that there’s another cause for this”—and so it was “it was

  the lead from the water.” Id. at 397:13–19. After all, there were no “other sources of

  lead intoxication.” Id. at 221:6–10. And there was “no other reason, no other cause

  . . . other than lead in the water.” Id. at 208:7–8.




                 Dr. Bithoney specifically asked the Plaintiff’s parents about

  “environmental conditions” such as “peeling paint” and “leaded dust” and was able

  to rule out those exposures as the cause the Plaintiff’s elevated blood lead levels. Id.

  at 207:3–5; 212:13–18. In his thorough interviews with each Plaintiff’s parents, Dr.


                                             14
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24635 Filed 07/29/21 Page 22 of 67




  Bithoney was unable to find any evidence that the Plaintiffs were exposed to lead

  through lead paint, lead dust, soil, or any cause other than the contaminated water.

  Id. at 236:1–7. He also examined “family history,” considering potential illnesses

  among “siblings,” “parents,” and “grandparents.” See id. at 220:23–221:2.

        Dr. Bithoney also noted a sudden and substantial increase in the number of

  Flint children who required developmental intervention and special education, which

  further led him to conclude that Flint’s water the source of Plaintiffs’ injuries. See

  Ex. 2, Bithoney Dep., at 99:9–13 (“[A]ll of the sudden there was a huge spike in the

  number of kids who needed developmental intervention and special education, 400%

  spike and a 700% increase in those require having elevated umbilical cord blood.”).

  He reiterated that these increases were a “canary in the coal mine,” because “that

  there’s a 400% increase in the number of children or the percentage of children that

  need special education in Flint subsequent to the exposure and also the 700%

  increase in umbilical cord blood abnormalities in children in umbilical cord blood

  abnormalities in children in Flint versus Detroit.” Id. at 120:5–11.

        Those facts were “quite dramatic.” See id. at 97:20–22. After all, as he put it

  later: “[T]here’s not any other community in the United States that I am aware of

  where there is an immediate and sudden increase in the need for special education.”

  Id. at 208:3–6. In short, he explained that “[i]t’s my judgment as a fairly highly

  experienced clinician, I’ve probably seen more cases than most doctors you’ll ever



                                           15
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24636 Filed 07/29/21 Page 23 of 67




  encounter, that that is due to the ingestion of water from the Flint River and that’s

  all associated with the developmental delays and increased umbilical cord levels that

  we’re seeing across the board.” Id. at 172:5–12.

                                  LEGAL STANDARD

         Federal Rule of Evidence 702 governs the admissibility of expert testimony

  in federal courts. Daubert, 509 U.S. at 588. Under Rule 702, “a proposed expert’s

  opinion is admissible, at the discretion of the trial court, if the opinion satisfies three

  requirements.” In re Scrap Metal Antitrust Litig., 527 F.3d at 528–29. “First, the

  witness must be qualified by ‘knowledge, skill, experience, training, or education.’

  Second, the testimony must be relevant, meaning that it ‘will assist the trier of fact

  to understand the evidence or to determine a fact in issue.’ Third, the testimony must

  be reliable.” Id. at 529 (quoting Fed. R. Evid. 702).

         The “overarching goal” is “assessing the ‘scientific validity and thus the

  evidentiary relevance and reliability’ of the principles and methodology underlying

  the proposed expert testimony.” United States v. Langan, 263 F.3d 613, 621 (6th

  Cir. 2001) (quoting Daubert, 509 U.S. at 594–95). “Four inquiries guide the

  reliability analysis: Is the technique testable? Has it been subjected to peer review?

  What is the error rate and are there standards for lowering it? Is the technique

  generally accepted in the relevant scientific community?” Gissantaner, 990 F.3d at

  463.



                                              16
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24637 Filed 07/29/21 Page 24 of 67




        The inquiry isn’t a “definitive checklist or test.” Daubert, 509 U.S. at 593.

  Rather, it is inherently a “‘flexible one,’” Nelson v. Tennessee Gas Pipeline Co., 243

  F.3d 244, 251 (6th Cir. 2001) (quoting Daubert, 509 U.S. at 594), and must of course

  “be ‘tied to the facts’ of a particular ‘case.’” Kumho Tire Co. v. Carmichael, 526

  U.S. 137, 150 (1999) (quoting Daubert, 509 U.S. at 591). It is unsurprising that “no

  single factor [above] disposes of a reliability inquiry.” Ruiz-Troche v. Pepsi Cola of

  P.R. Bottling Co., 161 F.3d 77, 85 (1st Cir. 1998). Furthermore, the factors are not

  exhaustive; the Court can consider whether “expert testimony [was] prepared solely

  for purposes of litigation, as opposed to testimony flowing naturally from an expert’s

  line of scientific research or technical work.” Johnson v. Manitowoc Boom Trucks,

  Inc., 484 F.3d 426, 434 (6th Cir. 2007).

        Throughout this analysis, a district court exercises a “gatekeeping

  responsibility” as a part of this inquiry. Daubert, 509 U.S. at 597. But this

  gatekeeping function is not intended to displace the jury or the adversarial system:

  “Vigorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of

  attacking shaky but admissible evidence.” Id. at 596.

        Importantly, the Federal Rules Advisory Committee explicitly recognized that

  “‘[w]hen facts are in dispute, experts sometimes reach different conclusions based

  on competing versions of the facts. The emphasis in the amendment on ‘sufficient



                                             17
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24638 Filed 07/29/21 Page 25 of 67




  facts or data’ is not intended to authorize a trial court to exclude an expert’s

  testimony on the ground that the court believes one version of the facts and not the

  other.’” Gonzalez Prod. Sys. v. Martinrea Int’l Inc., Case No. 13-cv-11544, 2015

  U.S. Dist. LEXIS 106480, at *25 (E.D. Mich. Aug. 13, 2015) (quoting Fed. R. Evid.

  702 Advisory Committee Notes, 2000 amends.). Consequently, “[w]hen, as here, the

  parties’ experts rely on conflicting sets of facts, it is not the role of the trial court to

  evaluate the correctness of facts underlying one expert’s testimony.” Micro Chem.,

  Inc. v. Lextron, Inc., 317 F.3d 1387, 1392 (Fed. Cir. 2003). “The fact-finder is

  entitled to hear [an expert’s] testimony and decide whether it should accept or reject

  that testimony after considering all factors that weigh on credibility, including

  whether the predicate facts on which [the expert] relied are accurate.” Pipitone v.

  Biomatrix, Inc., 288 F.3d 239, 250 (5th Cir. 2002). Ultimately, “[a] review of the

  caselaw after Daubert shows that the rejection of expert testimony is the exception

  rather than the rule.” In re Scrap Metal Antitrust Litig., 527 F.3d at 530.

                                       ARGUMENT

         VNA advances several arguments in its attempt to bar Dr. Bithoney at trial:

  First, VNA claims he lacks a sufficient scientific basis to conclude that lead exposure

  causes the injuries suffered by Plaintiffs; second, VNA argues his opinion that

  Plaintiffs were exposed to sufficient lead levels is unreliable; third, VNA suggests

  Dr. Bithoney did not properly rule out other possible causes of Plaintiffs’ injuries;



                                              18
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24639 Filed 07/29/21 Page 26 of 67




  fourth, VNA complains some of his opinions are irrelevant and/or speculative; and

  fifth, VNA posits that his opinions do not “fit” the facts of this case. Each contention

  is without merit, and VNA’s motion should be denied in its entirety.

  I.    Dr. Bithoney’s general causation opinions are reliable.

        VNA claims Dr. Bithoney’s general causation opinions, i.e., his opinion that

  lead exposure, generally, is capable of causing the kinds of injuries suffered by the

  children, are unreliable. In support, VNA claims Dr. Bithoney’s opinions are based

  on “no scientific evidence.” See VNA Brief at 10. But just a paragraph later, VNA

  reveals its real complaint: None of the studies Dr. Bithoney cites had the specific

  goal of examining the causal relationship between lead exposure and the specific

  diagnosis of neurocognitive disorder and/or mood disorder. Put another way, VNA

  does not think it is enough that for Dr. Bithoney to rely on the data contained in a

  scientific, peer-reviewed source; in its view, the goal of the study must also be the

  very question his testimony seeks to answer in order to be reliable and admissible

  under Daubert. Tellingly, VNA offers no legal citation for this standard.

        Similarly, VNA seeks to explain away the children’s symptoms and the

  frequency with which these conditions are observed in individuals with lead

  exposure by suggesting that Dr. Bithoney merely “overstates the adverse effects

  associated with lead exposure.” VNA Br. at 12. But again, disagreeing with how Dr.

  Bithoney interprets the data is not a legitimate basis for exclusion. Fed. R. Evid.



                                            19
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24640 Filed 07/29/21 Page 27 of 67




  702 advisory committee’s note, 2000 amendment. And the fact that VNA interprets

  the available medical literature one way and Dr. Bithoney another directly

  undermines its claim that he has formed opinions based on “no scientific evidence.”

        VNA cites several studies that they believe contradict Dr. Bithoney’s

  conclusions as definitive proof that Dr. Bithoney’s conclusions are unreliable. But

  while studies that contradict his conclusions may exist, he should still be permitted

  to testify because his conclusions are “objective,” “rational”, and “based on sound

  and trustworthy scientific literature.” See Figurski v. Trinity Health-Michigan, 2016

  Mich. App. LEXIS 1451, at *34–35 (2016). At trial, VNA has every right to cross-

  examine Dr. Bithoney and to present what they perceive as contradictory evidence.

  Daubert, 509 U.S. at 596. However, VNA’s discovery of so-called “contrary

  studies” does not require the exclusion of Dr. Bithoney’s testimony.

        Likewise, VNA focuses on the number of studies that support Dr. Bithoney’s

  conclusions in this case, suggesting that two or three or four studies is not enough.

  Yet again, VNA provides no citation for its specious standard. The reason for such

  an omission is obvious, since both the Federal Rules and Supreme Court precedent

  make clear that a Daubert inquiry is “flexible.” Id. at 594.

        Finally, VNA criticizes Dr. Bithoney’s interpretation of the medical literature

  and notes that he disagrees on a particular issue with one of Plaintiffs’ other experts.

  Neither is a legitimate basis for exclusion. It is well-established that an expert can



                                            20
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24641 Filed 07/29/21 Page 28 of 67




  rely on a study without wholesale adopting or agreeing with its conclusions. See,

  e.g., In re Heparin Prods. Liab. Litig., 803 F. Supp. 2d 712, 733 (N.D. Ohio 2011)

  (expert, who was familiar with studies contrary to her opinion, nevertheless

  permitted to testify). This is, in fact, common in toxic tort litigation, where experts

  rely on data from published studies, but often disagree as to the appropriate

  interpretation of the data or importance of various factors in bringing about a

  particular outcome. See, e.g., Knight v. Boehringer Ingelheim Pharms., Inc., 323 F.

  Supp. 3d 837, 849–50 (S.D. W. Va. 2018) (expert testimony admissible where expert

  relied on portions of studies but disagreed with certain ultimate conclusions);

  Mahaney v. Novartis Pharms. Corp., Case No. 1:06-CV-00035-R, 2011 U.S. Dist.

  LEXIS 156848, at *32 (W.D. Ky. Sept. 12, 2011) (expert partially relied on multiple

  studies in forming his opinions). To suggest, as VNA does, that experts can only

  parrot medical literature to testify at trial, is fundamentally untrue.

        In sum, Dr. Bithoney’s general causation opinions are based on his review and

  interpretation of the relevant peer-reviewed scientific literature and VNA has

  presented no legitimate basis for limiting or barring Dr. Bithoney from offering

  general causation opinions at trial.

  II.   Dr. Bithoney’s specific causation opinions are reliable.

        VNA criticizes Dr. Bithoney for crediting testimony of the children’s parents

  that the water in Flint was malodorous, discolored, and that at-home water kits



                                             21
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24642 Filed 07/29/21 Page 29 of 67




  indicated it was unfit to drink. Each, VNA claims, is not conclusive evidence that

  the water was contaminated. While VNA may be correct that none of these data

  points individually proves that the water was contaminated, all—especially when

  taken together—make it more likely that it was. Moreover, and perhaps more

  importantly, the record is replete with evidence of the widespread contamination of

  the Flint water supply. To suggest that Dr. Bithoney merely employed a take-my-

  word-for-it methodology in answering the threshold question of whether the water

  was contaminated is patently untrue and not borne out by the actual facts in this case.

        The Daubert Court was quick to point out that “there are no certainties in

  science,” and Dr. Bithoney is not required to prove beyond all doubt that the Flint

  water was contaminated. Based on all the available data points he has concluded it

  likely was contaminated and neither Daubert nor the Federal Rules require more.

        A.     Dr. Bithoney’s specific-causation opinions are based on a reliable
               methodology.

        A “plaintiff must show that he was exposed to the toxic substance and that the

  level of exposure was sufficient to induce the complained-of medical condition

  (commonly called a ‘dose-response relationship’).” Pluck v. BP Oil Pipeline Co.,

  640 F.3d 671, 677 (6th Cir. 2011) (quotation omitted)). Dr. Bithoney’s testimony

  meets this standard is based on a reliable methodology.




                                            22
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24643 Filed 07/29/21 Page 30 of 67




               1.     Dr. Bithoney may opine Plaintiffs were exposed to toxic lead
                      in their drinking water.

        Dr. Bithoney’s opinion that Plaintiffs were exposed to toxic lead in their

  drinking water is based on a reliable methodology. It is supported by ample evidence

  in the record, including blood tests and bone scans, statements from Plaintiffs’

  parents who observed and tested the discolored, foul-smelling water, water sampling

  studies, and numerous statements from public officials. While VNA may claim that

  the supposed “lack of reliable information about the concentrations of lead in

  Plaintiffs’ drinking water makes it impossible” for Dr. Bithoney to render his

  opinions, the Sixth Circuit has held that juries may consider expert opinions, even

  in cases where information may be scarce. See Jahn, 233 F.3d at 390 (permitting

  expert veterinarian to “piece together what probably happened” to an animal).

        Experts need not limit their testimony to “what is known to a certainty,” but

  need only state an “inference or assertion . . . derived by the scientific method.” Id.

  at 388. “Daubert and Rule 702 require only that the expert testimony be derived

  from inferences based on a scientific method and that those inferences be derived

  from the facts of the case at hand, not that [the expert] know answers to all the

  questions a case presents—even to fundamental questions.” Id. at 390. If an expert

  relies on their “lengthy experience” and their opinion has “some factual basis,” L.E.

  Cooke Co., 991 F.2d at 342, and is not “pull[ed] . . . from thin air,” see Jahn, 233

  F.3d at 391; accord In re Scrap Metal Antitrust Litig., 527 F.3d at 531, then the Court

                                            23
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24644 Filed 07/29/21 Page 31 of 67




  should permit the expert to testify and leave credibility assessments for the jury.

  Expert witnesses “need not be purveyors of ultimate truth in order to be allowed on

  the stand.” Jahn, 233 F.3d at 393.

        In Jahn, a plaintiff horse owner brought negligence claims against an equine

  hospital following her horse’s death in surgery. Id. at 385. Unfortunately, the

  defendant’s record keeping was inadequate to provide a complete picture of the

  circumstances surrounding the horse’s death. Id. at 392. The court held that while a

  lack of medical records introduced uncertainty, a veterinarian could nevertheless

  opine as to what he “believed to be the probable cause of [a horse’s] demise” because

  the expert testimony “assist[ed] the trier of fact to understand the evidence or to

  determine” why the animal died. Id. at 390.

        Here, Dr. Bithoney opined that the Plaintiffs were exposed to toxic lead when

  they consumed contaminated water in their homes. This opinion is based on ample

  evidence in the record. For example, he interviewed each of the Plaintiffs’ parents,

  who confirmed that their children were drinking between three and six glasses of tap

  water each day. See Ex. 4, Bithoney Report               at 3. Plaintiffs’ parents also

  reported that the water in their homes in 2014 and 2015 “was malodorous and

  discolored.” Ex. 4, Bithoney Report          at 4. Furthermore,        mother reported

  to Dr. Bithoney that she used a home lead test kit to determine whether her drinking

  water contained lead. Id. at 3. After completion of the test, the indicator “turned red,”



                                             24
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24645 Filed 07/29/21 Page 32 of 67




  which meant that the water was “positive for Pb in all water sources tested, including

  the kitchen, bathroom sink and bathroom tub.” Id. at 3; Ex. 2, Bithoney Dep. 121:14–

  123:6. Dr. Bithoney performs a calculation using the         bone scan results, using

  a two-year half-life and extrapolating backwards to conclude that        would have

  four times the amount of lead in his bones as he did when the bone scan was

  performed. Ex. 2, Bithoney Dep. at 386:8–387:16.

         VNA disputes the validity of this at-home test and argues that since Dr.

  Bithoney did not review the results himself, he may not rely on it. VNA Br. at 19–

  20. However, the Sixth Circuit does not require that an expert “know” facts to a

  certainty for testimony to be admissible, or that an expert independently verify the

  evidence he reviews. Jahn, 233 F.3d at 388, 390. Indeed, “[e]xperts are permitted a

  wide latitude in their opinions, including those not based on firsthand knowledge, so

  long as ‘the expert’s opinion [has] a reliable basis in the knowledge and experience

  of the discipline.’” See id. at 388 (permitting medical expert to base his opinion on

  indica of an infection documented in the record without independent verification);

  MACTEC, Inc. v. Bechtel Jacobs Co., LLC, 346 F. App’x 59, 78 (6th Cir. 2009)

  (permitting an expert to rely on inadmissible and unverified hearsay). More

  importantly, this evidence is merely one piece of the puzzle, which when viewed as

  a whole, allowed Dr. Bithoney to reasonably infer that the Plaintiffs consumed

  drinking water contaminated with lead.



                                           25
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24646 Filed 07/29/21 Page 33 of 67




        Dr. Bithoney also noted a sudden and substantial increase in the number of

  Flint children who required developmental intervention and special education, which

  further led him to conclude that Flint’s water the source of Plaintiffs’

  injuries. See Ex. 2, Bithoney Dep., at 99:9–13 (“[A]ll of the sudden there was a huge

  spike in the number of kids who needed developmental intervention and special

  education, 400% spike and a 700% increase in those require having elevated

  umbilical cord blood.”). These community-wide increases were a “canary in the coal

  mine,” because “that there’s a 400% increase in the number of children or the

  percentage of children that need special education in Flint subsequent to the

  exposure and also the 700% increase in umbilical cord blood abnormalities in

  children in umbilical cord blood abnormalities in children in Flint versus

  Detroit.” Id. at 120:5–11.

        Those facts were “quite dramatic.” See id. at 97:20–22. As he put it later:

  “[T]here’s not any other community in the United States that I am aware of where

  there is an immediate and sudden increase in the need for special education.” Id. at

  208:3–6. He explained that “[i]t’s my judgment as a fairly highly experienced

  clinician, I’ve probably seen more cases than most doctors you’ll ever encounter,

  that that is due to the ingestion of water from the Flint River and that’s all associated

  with the developmental delays and increased umbilical cord levels that we’re seeing

  across the board.” Id. at 172:5–12.



                                             26
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24647 Filed 07/29/21 Page 34 of 67




        In addition, Dr. Bithoney cited a 2015 water sampling study by Virginia Tech

  University. Ex. 4, Bithoney Report (            at 4. This study found that “more than

  40% of the water in Flint had Pb levels greater than 5 ppb” and “17% of homes had

  Pb levels greater than 15 ppb.” Id. He also noted Congressman Kildee’s

  announcement that even as late as 2016, “over 100,000 Flint residents could still no

  longer drink their tap water.” Id. Indeed, the City of Flint instituted a “billion-dollar

  program to replace the pipes because there was so much lead in the water.” Ex. 2,

  Bithoney Dep., at 204:18–22.

        While VNA cites several cases, including Nelson, which hold that population

  studies are insufficient to support an opinion that a particular individual was exposed

  to a toxin, VNA ignores the fact that Dr. Bithoney’s opinions are not solely based on

  population studies. See Nelson, 243 F. 3d at 252–53 (noting that expert’s opinion

  based on a population study was not scientifically valid “without any factual basis

  from which a jury could infer that plaintiffs were in fact exposed.”)

        Plaintiffs have undergone blood-lead tests, as well as bone scans, which

  confirm that they were exposed to high concentrations of lead. Ex. 3, Bithoney

  Report          , at 4–5. The resulting “toxicologic profile” provided additional

  confirmation to Dr. Bithoney that the exposure was caused by lead contaminated

  water. Ex. 2, Bithoney Dep., at 205:3–8. It is also important to note, for example,




                                             27
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24648 Filed 07/29/21 Page 35 of 67




  that in 2016,        school—not Dr. Bithoney—recommended              undergo a blood

  lead test due to the contaminated water. Ex. 3, Bithoney Report           , at 4–5.

        VNA’s complaints regarding Plaintiffs’ blood–lead testing are faulty for two

  reasons. First, courts permit experts to opine that a plaintiff was toxically exposed

  notwithstanding that objective dose tests “[do] not produce abnormal [or elevated]

  results.” Kannankeril v. Terminix Int’l, 128 F.3d 802, 808–09, 810 (3d Cir. 1997).

  As the court explained in Kannankeril, “[i]t is for the jury to decide whether a single

  cholinesterase test [which measures exposure to a certain pesticide], yielding results

  within normal limits, outweighs the other factors relied upon by Dr. Gerson and

  undermines his opinion. This is an issue of credibility, not of admissibility.” Id. at

  809. As the Third Circuit summarized in a subsequent decision, “In Kannenkeril, we

  held that even absent hard evidence of the level of exposure to the chemical in

  question, a medical expert could offer an opinion that the chemical caused plaintiff's

  illness.” Heller v. Shaw Indus., Inc., 167 F.3d 146, 157 (3d Cir. 1999). Second, Dr.

  Specht testified that lead has a half-life in blood of about a week in a child. See Ex.

  8, Specht Report, at 3. This means that the blood–lead level would have been, just a

  week earlier, double what the result showed.

                  2.   There is proof of sufficient lead exposure, capable of causing
                       Plaintiffs’ injuries.

        Next, VNA argues that even if Dr. Bithoney concludes Plaintiffs were

  exposed to some lead, Plaintiffs cannot show they were exposed to enough lead to


                                            28
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24649 Filed 07/29/21 Page 36 of 67




  cause their injuries. Initially, it is critical to clarify that unlike other substances that

  can be toxic at higher levels, but inert at low levels, lead is unsafe, even at low levels.

         VNA seeks to amplify the fact that Plaintiffs’ homes contained copper, rather

  than lead pipes. To VNA, this undercuts his opinions that Plaintiffs were exposed to

  enough lead to cause harm—again, a point which VNA is free to raise on cross-

  examination. But Dr. Bithoney does not need to convince VNA to testify at trial. He

  need only provide a reasonable basis for his conclusions. See In re Scrap Metal

  Antitrust Litig., 527 F.3d at 527 (expert provided reasoned explanations for the

  assumptions that he made and was permitted to testify). There is ample evidence to

  conclude both that even low lead levels can cause harm and that Flint’s water system

  was contaminated with lead during the time that Plaintiffs were exposed to the water.

         Curiously, VNA also suggests that Dr. Bithoney cannot rely on the parent’s

  testimony for evidence of other significant lead exposure. As an initial matter, only

  the jury is empowered to credit and discredit evidence; the fact that VNA does not

  believe the parents or is unpersuaded by their testimony regarding other potential

  lead exposures, does not change the fact that this evidence exists in the record. And

  Dr. Bithoney is permitted to rely on the parents’ testimony.

         Moreover, VNA’s suggestion that only an independent investigation satisfies

  Daubert, is flawed. Indeed, pharmaceutical litigations are instructive in this context;

  an expert need not perform their own clinical trial to offer reliable opinions at trial.



                                              29
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24650 Filed 07/29/21 Page 37 of 67




  To suggest that Dr. Bithoney must test Plaintiffs’ homes and schools, and undertake

  a massive investigation to provide competent, reliable testimony is untrue.

                     3.     Dr. Bithoney may rely upon and extrapolate from
                            Plaintiffs’ bone lead levels.

        As VNA acknowledges, Dr. Bithoney was able to review the results from Dr.

  Aaron Specht’s bone lead testing and conclude Plaintiffs experienced “significant

  and definitive exposure to toxic levels of [lead].” Ex. 6, Bithoney Report        , at

  4; Ex. 3, Bithoney Report          , at 3; Ex. 4, Bithoney Report         at 5; Ex. 5,

  Bithoney Report           at 4. VNA complains, however, that bone lead testing is

  unreliable and therefore Dr. Bithoney should not be able to rely upon it. Essentially,

  VNA incorporates by reference its motion to exclude the reports and testimony of

  Dr. Specht. See VNA Br. at 32–34. VNA’s contention is no basis to exclude Dr.

  Bithoney’s testimony for several reasons.

        First, there is no basis to exclude Dr. Specht’s report and testimony, and the

  Court should reject VNA’s motion for that reason alone. As Plaintiffs’ point out

  there, Dr. Specht’s pXRF is inherently testable, has been subjected to peer review

  publication numerous times, has a built-in uncertainty measurement (which has

  continually been refined, so that uncertainty is now very low), and it is generally

  accepted in the relevant scientific community. See Gissantaner, 990 F.3d at 464–66.

  Furthermore, Dr. Specht’s opinions “flow naturally from his own current [and] prior




                                           30
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24651 Filed 07/29/21 Page 38 of 67




  research,” which is an independent indicium of reliability. See Johnson, 484 F.3d at

  435.

         Second, VNA’s complaints about “typical or baseline levels of bone lead in

  children” are likewise lifted from its motion to exclude Dr. Specht’s testimony and

  again miss the mark. There, VNA complained that Dr. Specht had no basis for

  comparison, which was false. His own studies regarding bone lead in children

  provide a basis for comparison (and indeed some of them involve children exposed

  to pure lead as medicine). See Ex. 8, Specht Report, at 7; Ex. 7, Specht Dep., at

  283:22–284:5. Moreover, the Plaintiffs’ bone lead results were in line with general

  “bone lead results from Flint” that “were 6.8 times higher on average than children

  in Ontario.” Ex. 8, Specht Report, at 7. VNA’s claim that this is an “apples-to-

  oranges comparison” is simply wrong. KXRF may have been used in the Ontario

  study, but Dr. Specht’s research showed that pXRF and KXRF generate similar

  results, particularly after his post-2016 refinements. See Ex. 7, Specht Dep., at

  247:10–21, 258:9–259:4, 298:5–22, 300:6–18, 370:15–20, 408:14–17.

         He was also able to identify comparison studies involving “populations where

  there was leaded gasoline exposure.” See id. at 433:13–21. “In previous studies of

  leaded gasoline exposure, the age relations were such that leaded gasoline alone

  would account for measures of bone lead that were greater than 10 but not greater

  than 20.” Id. at 434:15–19. Plaintiffs note that VNA relies heavily on Dr. Bithoney’s



                                           31
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24652 Filed 07/29/21 Page 39 of 67




  purported “withdrawal” of his reliance on this comparison “[i]f Dr. Specht has

  withdrawn that [reference].” See VNA Br. at 33. But a fair reading of Dr. Specht’s

  deposition shows he didn’t withdraw the reference at all; rather, he claimed that the

  “adult exposures” in the literature there “wouldn’t be relevant” to children, since

  those exposures were leaded gasoline. See Ex. 7, Specht Dep., at 432:9–12. So VNA

  may have temporarily confused Dr. Bithoney, but that doesn’t defeat the salience of

  that comparison here: Plaintiffs, all of whom are children born decades after leaded

  gasoline was outlawed, have bone lead levels comparable to adults who were

  chronically exposed to leaded gasoline.

        Third, VNA complains that bone lead measurements “cannot show either the

  source or the timing of Plaintiffs’ alleged lead exposures.” VNA Br. at 35–37.

  VNA’s quibbling with Dr. Bithoney’s estimation of the half-life of lead in children’s

  bones is no basis for exclusion. It is a valid extrapolation from existing data; but

  even if it is an assumption, it is a reasonable one. See In re Scrap Metal Antitrust

  Litig., 527 F.3d at 527, 532 (affirming district court denial of Daubert motion where

  expert provided “reasoned explanation for the assumptions”); In re Whirlpool Corp.

  Front-Loading Washer Prods. Liab. Litig., 45 F. Supp. 3d 724, 757 (N.D. Ohio

  2014) (“Given Rule 702's liberal policy of admissibility, Bresnahan provides

  sufficient grounds for the majority of his assumptions.”). VNA’s reliance on the

  apparent disagreement of its expert, Brent Finley, is likewise not sufficient for



                                            32
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24653 Filed 07/29/21 Page 40 of 67




  exclusion. See Phillips v. Cohen, 400 F.3d 388, 399 (6th Cir. 2005) (“Competing

  expert opinions present the classic “battle of the experts and it is up to a jury to

  evaluate what weight and credibility each expert opinion deserves.”).

        VNA’s latter conjecture that it is “just as likely” that any exposures could be

  from other sources “in the four years after the crisis” (see VNA Br. at 37) ignores

  the fact that Dr. Bithoney considered other sources and concluded that there were

  none. See supra at 14–16. Whether Dr. Bithoney can consider and draw inferences

  from Plaintiffs’ bone lead levels, see Jahn, 233 F.3d at 391, is entirely separate from

  whether he reliably excluded other faintly potential sources (he did, more on that

  later).4 Therefore, Dr. Bithoney may permissibly rely on Plaintiffs’ bone lead levels.

        B.     Dr. Bithoney’s opinion (in accordance with clear CDC guidance)
               that there is “no safe” level of lead exposure is admissible.

               1.     Dr. Bithoney may testify to the fact that there is no known
                      safe level of lead exposure.

        VNA argues that Dr. Bithoney’s opinions rely exclusively on the notion that

  there is “no safe level” of lead exposure to justify his conclusions. What VNA is

  attempting to do is recast Dr. Bithoney’s testimony as the kind unsound “any

  exposure” testimony that is sometimes excluded by courts. See VNA Br. at 42–43

  (citing cases). But VNA overlooks the totality of Dr. Bithoney’s testimony. While


        4
               This argument, moreover, unduly relies on VNA’s simple factual
  disagreement with Dr. Bithoney’s differential diagnosis, which is certainly no basis
  for exclusion. See id. at 391–92; Pipitone, 288 F.3d at 250.

                                            33
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24654 Filed 07/29/21 Page 41 of 67




  he acknowledges that there is no safe level of lead exposure (a scientific fact backed

  by the research and findings of government agencies), Dr. Bithoney only relies on it

  as a starting point; he goes on to base his full opinion upon numerous additional data

  points. Thus, the cases VNA cites do not actually bear on Dr. Bithoney’s testimony

  at all because he is not offering excludable “any exposure” testimony.

        For sure, it is accurate to say that there is no safe level of lead exposure.

  Indeed, highly respected institutions including the National Institute of Health (NIH)

  and the Centers for Disease Control and Prevention (CDC) agree that there is no

  “safe” level of lead exposure. See Ex. 3, Dr. Bithoney Report          , at 9. Moreover,

  the concept that there is no safe level of lead exposure is generally accepted in the

  relevant scientific community. See A Cmty. Voice v. EPA, 997 F.3d 983, 993 (9th

  Cir. 2021) (“[T]here is no safe level of lead exposure. The CDC has been telling us

  this for years.”); United States v. N.Y. City Hous. Auth., 347 F. Supp. 3d 182, 190

  n.3 (S.D.N.Y. 2018) (“A recent policy statement published by the American

  Academy of Pediatrics' Council on Environmental Health confirms that there is no

  safe level of lead in blood”). Notably, VNA does not claim otherwise.5 Dr. Bithoney

  is certainly not incorrect when he states that there is no safe lead level.


        5
                 To be sure, VNA’s expert, Dr. Finley, does not opine that there is a safe
  level of lead. He and Dr. Bithoney do not appear to be in disagreement on the fact
  that there is no safe lead level. But VNA’s larger point—that a safe level of lead may
  someday be established, see VNA Br. at 44—is preposterous. As the New York


                                             34
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24655 Filed 07/29/21 Page 42 of 67




        For this reason, Dr. Bithoney should not be barred from presenting this fact to

  the jury. Even if he were rendering no other opinion (or, indeed, no opinion at all),

  he could testify to this information, and it would be helpful to the jury. See Jesa

  Enters. v. Thermoflex Corp., 268 F. Supp. 3d 968, 973–74 (E.D. Mich. 2017). As

  the Court noted there, “[t]he 2000 Amendments to Rule 702 did ‘not alter the

  venerable practice of using expert testimony to educate the factfinder on general

  principles.’” Id. at 973 (quoting Fed. R. Evid. 702 Advisory Committee Notes to

  2000 amends.). “Rule 702 allows an expert to ‘testify in the form of an opinion or

  otherwise,’ which means that the expert may share his or her special knowledge with

  the jury in areas that might extend beyond the information known to the average

  juror.” Id. at 973–74 (citations omitted) (emphasis in Jesa Enterprises).

        But perhaps VNA thinks that Plaintiffs’ experts stopped there—and

  considered nothing else—and so believes that their testimony is perhaps vulnerable

  under Daubert and its progeny. Truly, some courts (including the decisions VNA

  relies upon) have excluded causation opinions when an expert offers no basis for

  their causation opinion other than that there is no known safe level of the toxin and

  that there is some “proof of exposure.” See, e.g., Nelson, 243 F.3d at 251. Yet, Dr.


  Appellate Division said of a similar argument the plaintiff there should find or
  conduct a controlled dose study to establish a baseline level of asbestos exposure
  necessary to cause mesothelioma: “Clearly no controlled dose response studies
  concerning unsafe levels of asbestos exposure can be ethically conducted in
  humans.” Nemeth v. Brenntag N. Am., 183 A.D.3d 211, 228 n.6 (1st Dep’t 2020).

                                           35
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24656 Filed 07/29/21 Page 43 of 67




  Bithoney does not exclusively rely on this fact when he draws his conclusions about

  the impact of lead on children and on the Plaintiffs; he merely uses it as a starting

  point. As Plaintiffs explain at length in their opposition to VNA’s summary

  judgment motion and in other Daubert motions, Plaintiffs’ other experts considered

  numerous other data points. When Dr. Bithoney’s testimony is taken as a whole and

  in context with the testimony of Plaintiffs’ other experts, it is abundantly clear that

  Plaintiffs present much more than just “no safe level” or “any exposure” testimony.

        Consistent with this abundance of Plaintiffs’ expert testimony, courts

  grappling with the nuances of experts’ testimony in unique cases have recognized

  that it is acceptable to acknowledge that there is “no safe level” of exposure if it is

  scientifically accurate to do so. Thus, even when courts have recognized that phrases

  like “every exposure counts” are not themselves sufficient to prove causation (and

  may under certain circumstances result in exclusion of the expert’s opinion), “this

  does not preclude such an observation as a starting point in thinking about what

  would or should be sufficient, nor to illustrate the potential of any exposure creating

  a risk of contracting mesothelioma, albeit not a substantial one.” Carroll, 2017 U.S.

  Dist. LEXIS 105556, at *33.

        Dr. Bithoney does not, as VNA suggests, simply show “proof of exposure” to

  lead; he uses a reliable methodology to show that plaintiffs have been

  “significant[ly]” and “definitive[ly]” exposed to lead. See Ex. 3, Dr. Bithoney Report



                                            36
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24657 Filed 07/29/21 Page 44 of 67




         , at 3. Essentially, it does not matter if there is a threshold level for lead

  exposure or what that level is because all four plaintiffs easily exceed that theoretical

  level of exposure as a result of their substantial exposure to lead.

        VNA relies heavily on Pluck, a case where a plaintiff sought to attribute her

  cancer to long-term low-level exposure to benzene contained in well water

  contaminated by the defendant. See Pluck, 640 F.3d at 676–77. The benzene in her

  well had been monitored and never exceeded EPA limits. Id. The court observed that

  benzene is “a known carcinogen in sufficient doses” and that benzene is “ubiquitous

  in the ambient air and is a component or constituent of vehicle exhaust and cigarette

  smoke,” and found that the plaintiff’s expert had not “ruled in” these other sources.

  Id. The plaintiff had been exposed to benzene from multiple sources over many

  years, including her own long-term smoking habit. Id. The court found that the

  plaintiff failed to produce admissible evidence that her low-level exposure to the

  benzene in her well caused her medical condition, and thus, summary judgment was

  granted in the defendant’s favor. Id.

        The instant case is meaningfully distinguishable from Pluck in a number of

  ways. First, the lead present in Flint’s water did exceed the EPA’s action level for

  lead in water under the LCR. Further, Dr. Bithoney considered other potential

  exposures and ruled them out. See supra at 14–16; infra at 45–50. A final important

  difference from Pluck is that Plaintiffs have produced evidence of their dose of



                                             37
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24658 Filed 07/29/21 Page 45 of 67




  exposure to the lead in Flint’s tap water that caused their injuries. See supra at 8–14,

  21–33. Because Dr. Bithoney points to ample evidence of exposure to lead from

  Flint’s tap water while ruling out other potential sources of exposure, Dr. Bithoney

  does not need to specify the “precise level” of lead to which the plaintiffs were

  exposed.6

        VNA also relies heavily on Nelson for its argument that Dr. Bithoney’s

  testimony is unreliable because he merely “assumes that [the amount of lead the

  plaintiffs were exposed to] was sufficient to make them ill.” VNA Br. at 42. Yet, this

  case bears no resemblance to Nelson. In Nelson, plaintiffs’ expert asserted that

  because the toxin in question was present in the environment where plaintiffs lived

  that they must have been exposed to a level that could cause impairments. Nelson,

  243 F.3d at 253. The Nelson plaintiffs could not demonstrate “any factual basis from

  which a jury could infer that the plaintiffs were in fact exposed to [the toxin] from

  [the one specific source they identified].” Id. at 253–54. The Nelson court reasoned

  that this “defect goes hand-in-hand with the failure to evaluate or show a temporal




        6
               Furthermore, the Sixth Circuit has repeatedly held that “evidence of the
  precise level of chemical exposure is not necessary when other evidence supports
  the claim.” See, e.g., Sunnycalb v. Csx Transp., Inc., 926 F. Supp. 2d 988, 993–94
  (S.D. Ohio 2013); accord Best v. Lowe’s Home Ctrs., Inc., 563 F.3d 171, 178 (6th
  Cir. 2009); Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255, 260 (6th Cir.
  2000); Gass v. Marriott Hotel Servs., 558 F.3d 419, 434 (6th Cir. 2009).

                                            38
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24659 Filed 07/29/21 Page 46 of 67




  relationship between exposure and symptoms” because some of the plaintiffs

  experienced the complained-of defects prior to their alleged exposure. Id.

        Nelson is easily distinguished from the instant case. Here, Dr. Bithoney does

  much more than merely conclude that because there was lead in Flint’s water that

  the plaintiffs were poisoned by it in sufficient quantity. Dr. Bithoney carefully

  considers and rules out other causes (including other sources of lead) concludes that

  Plaintiffs’ injuries were caused by their ingestion of lead-contaminated tap water.

  See supra at 8–16. Additionally, he relies upon Dr. Krishnan’s observation that

  Plaintiffs did not exhibit                                  prior to the Flint Water

  Crisis. Plaintiffs, through Dr. Bithoney’s testimony, show a “temporal relationship

  between exposure and symptoms” in a way the Nelson plaintiffs could not.

        VNA accuses Dr. Bithoney of making an impermissible logical leap from

  stating that there is no safe level of lead to concluding “every exposure . . . must

  have been a substantial contributing cause” of plaintiffs’ injuries. VNA Br. at 44

  (citing Comardelle, 76 F. Supp. 3d at 634). However, Dr. Bithoney actually does the

  opposite. Not only does Dr. Bithoney estimate a dosage that the Plaintiffs would

  have been exposed to, he determined that Flint’s contaminated water was the only

  “substantial contributing cause” of Plaintiffs’ injuries by ruling out numerous other

  potential causes. Dr. Bithoney employed the “well accepted method of differential

  diagnosis,” a “standard scientific technique” which identifies “the cause of a medical



                                           39
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24660 Filed 07/29/21 Page 47 of 67




  problem by eliminating the likely causes until the most probable one is isolated.”

  See Pluck, 630 F.3d at 671. “There is nothing controversial about that

  methodology.” Myers v. Illinois Cent. R. Co., 629 F.3d 639, 644 (7th Cir. 2010).7

               2.     Dr. Bithoney may consider regulatory guidance and explain
                      his consideration of it to the jury.

        Next, VNA’s criticism of Dr. Bithoney’s consideration of regulatory

  guidelines is misplaced. VNA argues that because regulatory guidelines tend to be

  more conservative and overstate risk such that the guidelines are overprotective of

  human health, that such guidelines are not reliable in a litigation context for proving

  causation. Thus, where an expert relies solely on exceedance of a regulatory

  threshold for causation, the expert’s opinion is properly excluded. See Sutera v.

  Perrier Group of Am., 986 F. Supp. 655, 665 (D. Mass. 1997); Allen v. Pennsylvania

  Eng’g Corp., 102 F.3d 194, 198(5th Cir. 1996).

        Plaintiffs note that the cases VNA cites deal with things like “permissible

  level[s]” of a toxin in an environment, Sutera, 986 F. Supp. at 664, and “prophylactic

  rules governing human exposure,” Allen, 102 F.3d at 198, that regulatory agencies

  craft to prevent excessive exposures. But the CDC guidance that Dr. Bithoney

  considers is different: It doesn’t govern how much lead can be an environment;

  rather, it is simply a scientific observation by the CDC. The CDC’s conclusion that


        7
                VNA’s separate complaint that Dr. Bithoney did not correctly complete
  a differential diagnosis is incorrect. See infra at 45–50.

                                            40
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24661 Filed 07/29/21 Page 48 of 67




  there is no safe level of lead exposure for children is not the same kind of

  prophylactic level that governs conduct to prevent exposures; rather, it is the same

  kind of statement that scientists and public health organizations make. Consequently,

  Dr. Bithoney should not be precluded from telling the jury such a fact, particularly

  since it is the kind of guidance that experts in the field rely upon.

        Nevertheless, exceedance of regulatory standards coupled with additional

  evidence can be relied upon in forming causation opinions. See C.W. v. Textron, Inc.,

  Case No. 3:10 CV 87, 2014 U.S. Dist. LEXIS 34938, *13–14 (N.D. Ind. Mar. 17,

  2014); In re W.R. Grace & Co., 355 B.R. 462, 476 (D. Del. Bankr. Ct. 2006)

  (violation of a regulatory standard plus “epidemiological studies, risk assessment,

  and/or other reliable methodologies” can be used to demonstrate causation); cf.

  Sutera, 986 F. Supp. at 665 (“[V]iolation of a safety regulation does not, without

  more, suffice for reliable scientific evidence of causation.” (emphasis added)).8

        After all, a regulatory threshold is hardly irrelevant to causation; the United

  States Supreme Court noted in a slightly different context that regulatory guidelines,

  at a minimum, “suggest[] . . . causation.” See Matrixx Initiatives, Inc. v. Siracusano,

  563 U.S. 27, 42 (2011) (cited in VNA MSJ Br. at 76). Indeed, it is not uncommon



        8
               By analogy, regulatory guidelines can be useful is determining the
  appropriate standard of care, which informs an analysis of breach and causation, and
  so Dr. Bithoney should not be barred from testifying. See, e.g., Keir v. United States,
  853 F.2d 398, 413–14 (6th Cir. 1988).

                                             41
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24662 Filed 07/29/21 Page 49 of 67




  for courts to consider regulatory standards when examining causation. See Poulis-

  Minott v. Smith, 388 F.3d 354, 364 (1st Cir. 2004); Pan Am Grain Mfg. Co. v. P.R.

  Ports Auth., 295 F.3d 108, 115 (1st Cir. 2002); Bosland v. Warnock Dodge, Inc., 197

  N.J. 543, 560 (2009); see also Matrixx Initiatives, Inc., 563 U.S. at 42.

        But again, VNA fails to appreciate that in addition to regulatory guidelines,

  Dr. Bithoney relied upon numerous other data points including Plaintiffs’ medical

  and academic records, interviews and depositions with Plaintiffs’ parents, Dr.

  Krishnan’s reports, extensive medical and scientific research, and his own

  professional experience. Furthermore, if the regulatory guidelines indicate that there

  is no safe lead level and regulatory guidelines tend to “overstate the actual” risk, a

  reasonable inference is that even low levels of lead are dangerously toxic.

        In sum, Dr. Bithoney is not relying solely upon regulatory standards and

  therefore there is no basis to exclude his testimony at all, particularly in light of the

  fact that VNA’s conduct allowed plaintiffs to be exposed to levels of lead that far

  exceed various regulatory standards.9




        9
              At most, this final point about the CDC’s guidance is an issue for a
  targeted motion in limine, see, e.g., Cook v. Erie Ins. Co., Case No. 2:18-cv-00282,
  2021 U.S. Dist. LEXIS 96652, at *9–10 (S.D. Ohio May 20, 2021), and is therefore
  premature at this stage.

                                             42
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24663 Filed 07/29/21 Page 50 of 67




               3.     Dr. Bithoney may rely on studies, which consistently find that
                      even very low levels of lead exposure cause harmful effects.

        In the same vein, VNA’s objection to Dr. Bithoney’s observation that studies

  show that children suffer adverse health effects due to lead even at “low levels” of

  exposure is meritless. See, e.g., Ex. 3, Bithoney Report          at 10.

        Initially, whether Dr. Bithoney “disavowed” reliance on Plaintiffs’ specific

  lead levels beside the point. As Dr. Bithoney and Dr. Specht will testify, lead level

  data can be flawed due to its short half-life and so consideration of Plaintiffs’ blood

  lead levels would not paint a complete and accurate picture of their exposure here,

  particularly given the unique facts of this case. But consideration of general research

  regarding lead levels does not suffer the same defect. Those studies (notwithstanding

  VNA’s numerous interpretative errors of them) help establish the kind of baseline

  threshold for potential adverse effects that VNA demands throughout its briefing.

        As above, VNA’s disagreement with Dr. Bithoney regarding certain studies—

  in its words, he “is wrong” (VNA Br. at 49)—is no basis for exclusion. In truth, it is

  VNA that gets the studies it cites completely wrong. For instance, the quote VNA

  believes supports its position actually confirms that Dr. Bithoney is correct. See

  VNA Br. at 49 (quoting VNA Ex. 20, Schwartz at 42). The study “showed no

  evidence of a threshold down to blood concentrations of 1 μg/dL.” VNA Ex. 20,

  Schwartz at 42. Likewise, VNA apparently interprets Chiodo’s conclusions


                                            43
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24664 Filed 07/29/21 Page 51 of 67




  backwards: VNA posits that Chiodo was only able to identify “a statistically

  significant relationship with respect to just 3 of 15 outcomes at levels below 5

  μg/dL” (VNA Br. at 49 (citing VNA Ex. 23, Chiodo at 368); however, Chiodo

  actually concludes that there is a statistically significant relationship between all but

  three outcomes at 5 μg/dL level. VNA Ex. 23, Chiodo at 369. To be sure, Chiodo

  notes that “the research presented here identified effects on attention at levels as low

  as 3 μg/dL.” Chiodo at 368.

        Similarly, VNA suggests that the Lamphear study does not indicate that there

  is a statistically significant relationship between lead exposure and the four cognitive

  measures studied. However, VNA again misinterprets the study. The Lamphear

  study merely concludes that when the “borderline significance level,” the “smaller

  sample size,” and the “imprecision of the relationship of blood lead concentration

  with performance on the reading subtest” are considered, that there likely is a

  statistically significant effect of lead at the less than 2.5 μg/dL level on reading

  scores (to say nothing of the other three cognitive measures). In short, the Lamphear

  study actually concludes that lead at the less than 2.5 μg/dL level does have a

  statistically significant impact on reading scores. VNA Ex. 22, Lamphear at 526.

        Nor does the fact that Chiodo study doesn’t find a statistically significant

  relationship between lead exposure and the impulsivity aspect of ADHD require

  exclusion. As above, an expert can rely on a study without wholesale adopting or



                                             44
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24665 Filed 07/29/21 Page 52 of 67




  agreeing with its conclusions. See e.g., In re Heparin Prods. Liab. Litig., 803 F.

  Supp. 2d at 732–33; Knight, 323 F. Supp. 3d at 849–50; Mahaney, 2011 U.S. Dist.

  LEXIS 156848, at *32. After all, “experts commonly extrapolate from existing

  data,” GE v. Joiner, 522 U.S. 136, 146 (1997).

        Finally, VNA’s other complaint—that these are cross-sectional studies—is

  faulty for the same reason that many of its other arguments for exclusion of various

  aspects of Dr. Bithoney’s opinion. The cases VNA cites do not prohibit an expert

  from considering a given study altogether, and they certainly do not say that cross-

  sectional studies cannot provide a useful benchmark for considering the levels of

  exposure that would be harmful.

        C.    Dr. Bithoney considered and ruled out potential alternative sources
              of lead exposure.

        As part of his investigation, Dr. Bithoney considered and ruled out alternative

  lead sources to which the four bellwether Plaintiffs could have reasonably been

  exposed, leaving Flint’s tap water as the most probable source. See Ex. 2, Bithoney

  Dep., at 220:13–221:10; 208:7–8; 221:6–10; 397:13–19. Of course, “[i]n order to be

  admissible on the issue of causation, an expert’s testimony need not eliminate all

  other possible causes of the injury.” Jahn, 233 F.3d at 390. “‘The fact that several

  possible causes might remain ‘uneliminated’ . . . only goes to the accuracy of the

  conclusion, not to the soundness of the methodology.’” Id. (quoting Ambrosini v.

  Labarraque, 101 F.3d 129, 140 (D.C. Cir. 1996)).


                                          45
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24666 Filed 07/29/21 Page 53 of 67




        Dr. Bithoney specifically asked the Plaintiff’s parents about “environmental

  conditions” such as “peeling paint” and “leaded dust” and was able to rule out those

  exposures as the cause the Plaintiff’s elevated blood lead levels. Id. at 207:3–5;

  212:13–18. In his thorough interviews with Plaintiff’s parents, Dr. Bithoney was

  unable to find any evidence that Plaintiffs were exposed to lead through lead paint,

  lead dust, soil, or any cause other than the contaminated water. Id. at 236:1–7.

        While VNA faults Dr. Bithoney for not “independently verify[ing]” those

  interviews or “independently investigat[ing] any alternative sources of lead,” see

  VNA Br. at 24, it ignores that its own attempts to discover lead paint and lead in soil

  as a source of Plaintiffs’ injuries turned up nothing. For one thing, VNA inspected

  three of the four Plaintiffs’ homes and found no elevated lead in soil. See Ex. 9,

  Report of Home Inspection           , at 6; Ex. 10, Report of Home Inspection

  at 6; Ex. 11, Report of Home Inspection            , at 6. Although there were some

  limited lead-based paint hazards, they were all described by VNA’s inspector as only

  requiring “scheduled attention,” and although VNA probed some of these issues at

  Plaintiffs’ parents’ depositions, there was no testimony that indicated the children

  were exposed to these hazards. See Ex. 13, Teed Dep., at 24:22–24, 35:5–7; Ex. 16,

  Martin Dep., at 26:13–22, 47:24–48:9; Ex. 15, Vanderhagen Dep., at 44:8–12, 50:8–

  12; Ex. 14, Wheeler Dep., at 58:7–9. In other words, VNA’s own thorough

  investigations throughout discovery independently corroborate Dr. Bithoney’s



                                            46
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24667 Filed 07/29/21 Page 54 of 67




  conclusion that there was no evidence that lead paint or lead in soil was a potential

  alternative cause of Plaintiffs’ injuries.

         VNA asserts that Dr Bithoney’s testimony should be barred because,

  according to its expert, “all four Plaintiffs had copper service lines, not lead,” VNA

  Br. at 22 (citing VNA Ex. 4, Finley Report           , at 37), but this is a red herring.

  Dr. Bithoney’s opinion that the Plaintiffs’ consumed water contaminated with lead

  does not depend on Plaintiffs’ homes having lead service lines. Nowhere does Dr.

  Bithoney assume the ultimate source of the lead to be the service lines that fed

  directly into Plaintiffs’ homes. Of course, the lead that found its way into Plaintiffs’

  water could well have originated from lines located further up within the water

  distribution system, or from other pipes or fixtures with lead components in

  Plaintiffs’ homes. Indeed, the Centers for Disease Control and Prevention (CDC)

  cautions that “[h]omes without lead service lines may still have brass or chrome-

  plated brass faucets, galvanized iron pipes or other plumbing soldered with lead.”10

  Furthermore, the Environmental Protections Agency (EPA) advises that “[t]he most

  common sources of lead in drinking water are lead pipes, and brass or bronze faucets

  and fixtures.”11



        10
              Lead in Drinking Water, CDC,
  https://www.cdc.gov/nceh/lead/prevention/sources/water.htm.
         11
              Lead Service Line Replacement, EPA, https://www.epa.gov/ground-
  water-and-drinking-water/lead-service-line-replacement.

                                               47
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24668 Filed 07/29/21 Page 55 of 67




        In sum, Dr. Bithoney’s opinion that Plaintiffs were exposed to lead by way of

  their drinking water is well-supported by multiple different types of evidence in the

  record. Dr. Bithoney’s opinion is further strengthened by the consideration he gave

  to potential alternative sources of exposure, which were ultimately ruled out.

  Unfortunately, we do not have water samples from the bellwether Plaintiffs’ homes

  from the relevant period, which might be tested and provide definitive confirmation

  that the Plaintiffs were exposed to lead by way of their drinking water. However,

  this is by no means the end of the inquiry.

        As the Sixth Circuit held in Jahn, where evidence is lacking, experts may

  nevertheless draw reasonable inferences from the facts in forming opinions. 233

  F.3d at 390. Dr. Bithoney may certainly testify regarding what he “believes to be

  probable” as it will assist the jury in determining the specific cause of Plaintiffs’

  injuries. Id. There is ample evidence in this case from which Dr. Bithoney may

  permissibly infer that the Plaintiffs were exposed to lead through drinking water.

        VNA contends that Dr. Bithoney must identify every conceivable alterative

  cause of Plaintiffs’ lead exposure or injuries to its satisfaction. VNA Br. at 51.

  However, while an expert must “consider[]” alternative causes, see Best, 563 F.3d

  at 178, whether the potential alternatives are listed in the expert’s report is not

  dispositive. After all, an “expert’s testimony” need not be limited “to reading his

  report”; rather, the Rules “contemplate[] that the expert will supplement, elaborate



                                           48
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24669 Filed 07/29/21 Page 56 of 67




  upon, explain and subject himself to cross-examination upon his report.” Thompson

  v. Doane Pet Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006). Although VNA

  believes he did not do so with sufficient specificity, this claim rings hollow as the

  only reason it lacks further details is its own failure to ask follow-up questions at Dr.

  Bithoney’s deposition.

        VNA’s claim that Dr. Bithoney may not rely on Dr. Krishna’s diagnosis,

  merely because she is not being offered as a specific causation expert, is misplaced.

  First, he can consider it because it is common for a physician to rely on statements

  and diagnoses of other doctors. See Fed. R. Evid. 703. “[A] physician in his own

  practice bases his diagnosis on . . . statements [and] reports and opinions from nurses,

  technicians and other doctors . . . .” Id., note of Advisory Committee on Rules.

  Second, Dr. Krishnan’s statement—that each diagnosis is “consonant with lead

  intoxication”—need not be a causal statement. She is, as VNA acknowledges, not

  Plaintiffs’ causation expert. Therefore, Conde v. Velsicol Chem. Corp., 24 F.3d 809,

  814 (6th Cir. 1994) and Turpin v. Merrell Dow Pharms., Inc., 959 F.2d 1349, 1360

  (6th Cir. 1992) (upon which Conde is based) is inapposite. In Turpin, the causation

  expert, not a diagnostic doctor, “stop[ped] short of testifying that Bendectin more

  than not caused the birth defects in babies,” instead saying that the diagnosis was

  merely “consistent with” Bendectin exposure. Here, Dr. Bithoney—the causation




                                             49
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24670 Filed 07/29/21 Page 57 of 67




  expert—goes much further than merely saying Plaintiffs’ diagnoses are consistent

  with lead exposure.

        Finally, VNA attempts to draw an analogy between the present case and

  Tamraz v. Lincoln Elec. Co., in which plaintiff’s expert opined that exposure to

  manganese caused plaintiff to develop Parkinson’s Disease. See 620 F.3d 665 (6th

  Cir. 2010). However, the facts of Tamraz are so weak that any attempt to conflate it

  with the present case is to substitute bellwether Plaintiffs’ case with a strawman.

  There, plaintiff’s expert “acknowledged” that he made several “speculative jumps”

  in his chain of causation. Id. at 670. In fact, “he described the literature hypothesizing

  a link between environmental toxins and latent genetic Parkinson’s Disease as ‘all

  theoretical.’” Id. He further conceded that he “knew of no studies finding a link

  between manganese and Parkinson’s Disease.” Id. By strong contrast, Dr. Bithoney

  relied upon nationally recognized studies performed by the CDC and the NIH, in

  which lead is linked to a variety of negative health effects in minors including

  “decreased academic achievement,” “IQ decreases,” specific cognitive measure

  declines,” and “increased incidence of problems of attention related behavior.” Ex.

  3, Bithoney Report            at 10–11. Clearly, the expert’s “speculative jumps” in

  Tamraz are a far cry from the well-known connection between lead poisoning and

  neurocognitive deficits in minors, as determined, not just by Dr. Bithoney, but by

  the Nation’s “most credible scientific bodies.” Id. at 10.



                                             50
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24671 Filed 07/29/21 Page 58 of 67




  III.   Dr. Bithoney’s opinions regarding Plaintiffs’ future harm are reliable.

         Separately, VNA challenges the reliability of Dr. Bithoney’s opinion that each

  child will likely struggle academically and professionally in the future. See VNA Br.

  at 55–57. While VNA concedes Dr. Bithoney has a basis for his opinions regarding

  the impact that Plaintiffs’ diagnoses will have on them going forward—his decades

  of professional experience as well as published literature, see, e.g., Ex. 3, Bithoney

  Report         , at 13; Ex. 2, Bithoney Dep. at 439:18–440:11—for VNA, it is still

  not enough. First, VNA accuses Dr. Bithoney of relying upon studies that do not

  support his conclusions related to the “lag effect.” Second, VNA attacks the amount

  of sources Dr. Bithoney relies upon in forming conclusions about the future health

  of the Plaintiffs. At most, these arguments are fodder for cross-examination;

  certainly, neither is a basis for exclusion.

         To the first point, experts are permitted to apply their own experience and

  research when forming conclusions. United States v. Sullivan, 246 F. Supp. 2d 696,

  698 (E.D. Ky. 2003); see also Jahn, 233 F.3d at 390–92 (expert opinions based on

  data and experience are not “guesses pulled from thin air,” but are instead valid

  expert testimony). Attempting to substitute its judgment for that of an expert, VNA

  argues that the lag effect is seen in “certain types of brain injuries” but not in the

  type of brain injuries from which the Plaintiffs suffer. VNA Br. at 56. VNA asserts

  that Dr. Bithoney’s application of the lag effect in the instant case represents “too



                                             51
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24672 Filed 07/29/21 Page 59 of 67




  great an analytical gap between the data and the opinions proffered.” Id. (citing

  Joiner, 522 U.S. at 146). Yet, VNA does not say why there is any gap in reasoning

  here; it just copies the oft-quoted line without any attempt to substantiate its claim

  of an analytical gap.12 Of course, it hardly seems “too great an analytical gap” to

  opine that Plaintiffs with one type of brain injury will suffer the same type of lag

  effect seen in victims of other (and quite diverse) types of brain injuries, particularly

  when Dr. Bithoney has in fact observed the lag effect throughout his decades of

  experience in the relevant scientific field.

        Second, in arguing that Dr. Bithoney’s conclusions about Plaintiffs increased

  risk of suffering from various medical conditions are not supported by the literature

  he cites, VNA concedes that his conclusions are based on some facts, just not

  enough. VNA states that Dr. Bithoney relies on a resource prepared by the NIH

  however they offer no legal support for their point that an expert must rely upon a

  specific number of studies for the opinion to be valid. VNA Br. at 56. “The test of

  admissibility is not whether a particular scientific opinion has the best foundation,



        12
                 Certainly, the expert’s opinion in Joiner bears no resemblance to Dr.
  Bithoney’s. There, an expert exclusive relied on animal studies wherein animals
  were exposed to “massive doses of highly concentrated” toxins injected directly into
  their stomachs and thus contracted cancer to conclude that a man exposed to
  exponentially smaller doses of the same toxin caused his cancer. Joiner, 522 U.S. at
  144. Dr. Bithoney’s application of the lag effect, which is seen in victims of brain
  injuries, to the Plaintiffs who do, in fact, suffer from brain injuries, is not the type of
  impermissible extrapolation in Joiner.

                                              52
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24673 Filed 07/29/21 Page 60 of 67




  or even whether the opinion is supported by the best methodology or unassailable

  research. Rather, the test is whether the ‘particular opinion is based on valid

  reasoning and reliable methodology.’” See In re TMI Litig., 193 F.3d 613, 665 (3d

  Cir. 1999) (quoting Kannankeril, 128 F.3d at 806).

        VNA tries to bolster its contention by pointing to their own expert, Dr. Weed.

  But the Daubert analysis is not about which expert is right and which is wrong. See

  Micro Chem, 317 F.3d at 1392; cf. Guinn v. Praxair, 386 F. Supp. 3d 850, 883 (E.D.

  Mich. 2019) (“Though Praxair’s expert Eby disagrees with most of the assertions by

  Plaintiff and his experts, a motion for summary judgment is not the time to referee a

  ‘battle of the experts.’” (quoting Kalamazoo River Study Group v. Rockwell Intern.

  Corp., 171 F.3d 1065, 1072 (6th Cir. 1999))). Experts can reach different

  conclusions, yet both be permitted to offer expert testimony under the Rules. When

  two experts have a difference of opinions, the jury to weighs credibility of both and

  resolve the dispute. See Phillips, 400 F.3d at 399; see also Pipitone, 288 F.3d at 250.

        Accordingly, this Court should not exclude Dr. Bithoney’s opinions about the

  future harms from which Plaintiffs may suffer.

  IV.   Dr. Bithoney’s opinions “fit” Plaintiffs’ theory of liability as to VNA.

        Finally, contrary to VNA’s protestations, Dr. Bithoney’s opinions “fit

  Plaintiffs’ theory of liability with respect to VNA.” See VNA Br. at 57. For expert

  testimony to “fit,” “there must be a connection between the [expert opinion] being



                                            53
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24674 Filed 07/29/21 Page 61 of 67




  offered and the disputed factual issues in the case in which the expert will testify.”

  See Pride v. BIC Corp., 218 F.3d 566, 578 (6th Cir. 2000); In re Northwest Airlines

  Corp. Antitrust Litig., 197 F. Supp.2d 908, 914 (E.D. Mich. 2002). When expert

  testimony “involves a reliable method that would aid the jury in resolving a factual

  dispute” it is said to “fit.” Nationwide Mut. Fire Ins. Co. v. Black & Decker (U.S.),

  Inc., Case No. 13-cv-14312, 2015 U.S. Dist. LEXIS 90188, at *21 (E.D. Mich. July

  13, 2015) (quoting Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1228 (10th Cir. 2004)).

  Here, there is no doubt that his opinions fit the facts of the case. Indeed, his opinions

  go to the very core of the issue of Plaintiffs’ injuries.

        Initially, VNA is flatly wrong when it asserts that Dr. Bithoney’s opinions do

  not fit Plaintiffs’ “theory of liability with respect to VNA.” As it has elsewhere, VNA

  again contends that because VNA did not formally enter an agreement until 2015

  that it cannot be liable for anything that took place prior. Of course, Plaintiffs’

  standard of care expert Richard Humann explains that VNA had a duty to insert itself

  in the Flint Water Crisis in 2014 and offer its expertise to Flint. See Ex. 12, Humann

  Report, at 16. 13 It did not do so and therefore breached its duty in 2014 and is


        13
               Humann relied upon documents showing that VNA had a relationship
  with the DWSD in 2014, and in fact completed a detailed report for the DWSD in
  which it held itself out as possessing a high degree of expertise in public water
  engineering. Ex. 12, Humann Report, at 16. When news of Flint’s water began to
  percolate in the summer and fall of 2014, VNA—as a top-tier expert with global
  prestige in public engineering—would have understood that one potential cause of


                                             54
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24675 Filed 07/29/21 Page 62 of 67




  appropriately liable for Plaintiffs’ exposure at that time. Oddly, although virtually

  VNA’s entire argument on this point turns on VNA’s motion to exclude Humann’s

  testimony, VNA never mentions Humann. For sure, there is no basis to exclude

  Humann’s testimony, and for this reason alone, VNA’s challenge to the “fit” of Dr.

  Bithoney’s opinions should be denied. Even setting Mr. Humann aside, however,

  VNA’s argument here should still be rejected.

        VNA next contends that Dr. Bithoney does not provide evidence that

  Plaintiffs drank any lead contaminated water after VNA was engaged. VNA Br. at

  58. First, each Plaintiff consumed water throughout 2015, and primary evidence for

  this comes from Plaintiffs’ parents’ depositions.14 See Ex. 13, Teed Dep., at 103:16–

  104:3, 110:13–18, 110:20–21, 111:2–10; Ex. 14, Wheeler Dep., at 158:1–9, 161:13–

  163:10, 164:10–12, 165:13–17; Ex. 15, Vanderhagen Dep., at 86:3–21.15


  the consternation about Flint’s water was the corrosivity of the water if Flint was not
  treating it. See id. at 16, 20. Thus, VNA could—and should—have “offer[ed]
  solutions to mitigate” the Flint Water Crisis. See id. at 20. It is doubtful that VNA
  did not follow news of a significant impending change to DWSD’s water distribution
  network. See id. at 20 (“It would be unimaginable for a water supply consultant
  diving into every and all aspects of a water supply system to remain unaware of such
  a significant and substantial system change happening within the DWSD.”).
         14
                In point of fact, contrary to what VNA says here, VNA does not even
  challenge that A.T. drank water throughout 2015 in its summary judgment motion.
         15
                Plaintiffs note that VNA apparently selected only testimony from
  R.V.’s mother that it believes supports its position. However, it has a duty of candor
  to the Court, and its persistent omission of testimony clarifying that the testimony
  VNA relies upon was incorrect, that she was confused, and that R.V. actually drank
  water into 2016, is deeply troubling. See Ex. 15, Vanderhagen Dep., at 84:22–85:22.


                                            55
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24676 Filed 07/29/21 Page 63 of 67




        Additionally, although        ’s mother testified that she instructed       not

  to drink the water, she lacked personal knowledge of all the locations at which

  might have drank water (nor was she asked about it). See Ex. 16, Martin Dep., at

  69:21–70:3; 109:9–12. 16 Importantly, Dr. Bithoney testified that in addition to

  spending time in their homes and having the opportunity to drink the contaminated

  water, the Plaintiffs also spent time at “school,” “grandma’s house,” “aunt’s house”

  and other locations around Flint wherein they would have had the opportunity to

  consume the leaded water. Ex. 2, Bithoney Dep. at 99:2–8, 239:4–10, 239:21–241:4,

  424:18–24. It is undeniable that children drink water at many points throughout the

  day regardless of where they are. He testified that because Plaintiffs were spending

  so much time all over Flint, drinking water wherever they went, they were more

  likely than not consuming contaminated water. Id. at 425:1–8.17


  Nonetheless, the salient point is that R.V. consumed tap water after VNA was
  engaged by the City of Flint in February 2015.
         16
               Nor does Ms. Martin have any personal knowledge as to whether her
  daughter, who was often unable to focus and required frequent redirection,
  consistently heeded her instructions. Id. at 110:3–6. Additionally, she did not
  specifically describe her instructions to       There was no question (and thus no
  testimony) that       , a young child, would understand whether certain foods and
  beverages that she consumed outside her home contained contaminated water. As
  Dr. Bithoney pointed out, the Plaintiffs each “mixed their water” for certain food
  and drink items, such that “the kids drank water not only as plain water but as Kool-
  Aid or mixed with Jello or in soups or in cooking, tea, whatever. And for infants
  they mixed Enfamil . . . with tap water.” Ex. 2, Bithoney Dep., at 24:12–20.
         17
               Dr. Bithoney is not the only witness that testified that Plaintiffs
  continued to drink Flint tap water even after they were told to stop in 2014. Dr.


                                           56
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24677 Filed 07/29/21 Page 64 of 67




        Even the Plaintiffs’ parents acknowledged that the children were likely

  drinking the water even after being instructed to stop. Both Ms. Teed and Ms.

  Wheeler offer illuminating testimony in this regard. Ms. Teed’s testimony shows

  that children can and do disregard their parents’ instructions and admonitions. See

  Ex. 13, Teed Dep., at 101:21–24, 102:2–18, 102:21–23, 103:6–15. They do so in

  part “[b]ecause they’re kids.” See id. at 102:2–10. “They drink from wherever,

  whenever. That’s what kids do.” Id. at 102:21–23. Likewise, Ms. Wheeler’s

  testimony shows that a decision made within one home might not carry in another

  person’s home—even when that person is a family member. See Ex. 14, Wheeler

  Dep., at 158:1–9, 161:13–163:10. Indeed, even Ms. Wheeler herself did not follow

  her own rule universally outside of her own home. See id. at 160:10–19.

        Finally, VNA states that Dr. Bithoney did not provide information about

  where the lead in Plaintiffs’ bones came from. This is simply false. Dr. Bithoney

  clearly and unequivocally presents his conclusion that the lead present in the



  Michael’s testified that the Plaintiffs’ parents “don't know how much kids drank
  from garden hoses or how much they drank from the tap” and “or how often they
  were at a grandparent’s house, or how often they were at a friend’s house, or what
  was the -- how much water did the kid drink in school.” Ex. 17, Michaels Dep., at
  157:12–23. In acknowledging that he does not know exactly how much
  contaminated water each of the children drank at school, at family members’ homes,
  and from other contaminated sources, Dr. Michaels testifies that the children had to
  have consumed some contaminated water from those sources. Id. at 189:1–10. He
  states that he “know[s] for sure” that the Plaintiffs had exposures to the contaminated
  water outside their homes. Id. at 70:22–71:4.

                                            57
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24678 Filed 07/29/21 Page 65 of 67




  children’s bones was from their ingestion of Flint tap water. See Ex. 3, Bithoney

  Report         , at 13; Ex. 4, Bithoney Report          at 14; Ex. 5, Bithoney Report

  (        at 13; Ex. 6, Bithoney Report         at 12–13. “Trained experts commonly

  extrapolate from existing data,” Joiner, 522 U.S. at 146, and the Sixth Circuit

  approves of an expert drawing an “infer[ence]” from “records of test results and . . .

  symptoms.” Jahn, 233 F.3d at 391. Here, the inference that a substantial exposure to

  lead from Flint’s water (as inferred from Plaintiffs’ significant bone lead levels) is a

  reasonable one. In other words, there is not “too great an analytical gap between the

  data and the opinion proffered.” Joiner, 522 U.S. at 146.

        After all, as above, (and contrary to VNA’s assertion), Dr. Bithoney

  repeatedly rejected other potential alternative lead exposures for the Plaintiffs’

  concluded again that the lead-contaminated water ingested by the Plaintiffs caused

  their injuries. Ex. 2, Bithoney Dep., at 204:6–12; 207:3–208:8; 220:13–221:10;

  208:7–8; 221:6–10; 397:13–19. Dr. Bithoney specifically asked the Plaintiff’s

  parents about “environmental conditions” such as “peeling paint” and “leaded dust”

  and was able to rule out those exposures as the cause the Plaintiff’s elevated blood

  lead levels. Id. at 207:3–5; 212:13–18. In his thorough interviews with Plaintiff’s

  parents, he was unable to find any evidence that any Plaintiff was exposed to lead

  through lead paint, dust, soil, or any cause other than Flint’s water. Id. at 236:1–7.




                                            58
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24679 Filed 07/29/21 Page 66 of 67




        In the final analysis, Dr. Bithoney’s testimony should not be excluded because

  he concludes, based on ample evidence and reliable methods, that Plaintiffs were

  exposed to lead from the Flint tap water at times when VNA was legally responsible.

  Taken together with the testimony of Plaintiff’ other experts and lay witnesses about

  the scope of VNA’s liability, Dr. Bithoney’s testimony “fits’ the case.

                                   CONCLUSION

        Accordingly, VNA’s motion should be denied in its entirety.

  Dated:       July 29, 2021

                                                Respectfully submitted,

  /s/ Corey M. Stern                            /s/ Hunter J. Shkolnik
  Corey M. Stern                                Hunter J. Shkolnik
  Renner K. Walker                              Patrick J. Lanciotti
  Madeleine L. Skaller                          NAPOLI SHKOLNIK PLLC
  D. Alexander Latanision                       270 Munoz Rivera Ave., Suite 201
  LEVY KONIGSBERG LLP                           Hato Rey, Puerto Rico 00918
  800 Third Ave., 11th Fl.                      Tel.: (787) 493-5088
  New York, NY 10022                            Hunter@napolilaw.com
  Tel.: (212) 605-6200                          Planciotti@napolilaw.com
  Cstern@levylaw.com
  Rwalker@levylaw.com
  Mkaller@levylaw.com
  Alatanision@levylaw.com




                                           59
Case 5:17-cv-10164-JEL-MKM ECF No. 373, PageID.24680 Filed 07/29/21 Page 67 of 67




                           CERTIFIATE OF SERVICE

        I, Renner K. Walker, hereby certify that on July 29, 2021, the foregoing brief

  and attached exhibits were served on all counsel of record via the court’s ECF

  system.

                                               /s/ Renner K. Walker
                                               Renner K. Walker




                                          60
